DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 2, the claim is drawn to a sub-combination of “a portable patient monitoring device” but appears to set forth details related to an element that it can be used in combination with, “receiver computing system”, by indicating details of that element being “configured to cause display…” in the final two lines of the claim. As such, it is unclear whether Applicant intends to actually claim the combination of elements. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4 - 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As indicated in the rejection under 35 USC 112, second paragraph, the “receiver computer system” does not appear to be a positively claimed element. As such, the claim details set forth in the dependent claims relate to an element that is not positively claimed and thus, the claims do not provide a further limitation for any of the claimed elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly 
Claim(s) 2 - 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goldberg (USPN 6,840,904 - Cited by Applicant). Goldberg, Figures 1A, 2 and the descriptions thereof in columns 4 - 5, teach a wearable patient monitoring device including a sensor 104a, which may be in the form of a conventional pulse oximetry sensor which inherently includes emitter and detector elements, a controller 102 having a housing and electronics therein. The sensor and controller being connected via a cable, as illustrated in the figures. Additionally, a blood pressure cuff/strap secures the wearable device on the subject during use. One of ordinary skill in the art would recognize that a pulse oximeter sensor provides data “indicative of” measurements of oxygen saturation, pulse rate, and perfusion index. Goldberg discuss use of a communications unit 110 to transmit sensor (raw) data or measurements (processed) data via a wireless link to a remote computer 302 which can also compute measurement information or perform statistical analysis. The communication may use packet-based or other communications protocols (Figure 5; column 5, line 62 – column 6, line 5) which requires incorporating data into a baseband signal. The remote location can process the received data (column 6, line 14 – 31), as well as store and transmit the results. The disclosure of Goldberg is sufficient to understand the method of use of the arrangement for gathering data, communicating with the remote computer, and display of the measured physiological parameters (Figure 6a-6d).
The above analysis is adopted consistent with the IPR decisions cited by Applicant on the IDS filed 2/9/2022 which each include detailed discussion of the Goldberg device. .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 28 of U.S. Patent No. 10,335,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally consistent with those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application.
Examiner notes that in the prosecution of the parent case which was issued as 10,335,033, the claims thereof were indicated to be overlapping in scope with the claims of USPN 9,872,623, 9,788,735, and 9,795,300 and Applicant filed a Terminal Disclaimer to address the proposed rejection. Examiner notes that in each of these three cases, all claims were cancelled at the conclusion of IPR proceedings, rendering any consideration of Double Patenting moot for pending claim set.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791